 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                           UNITED STATES DISTRICT COURT
11
                                   EASTERN DISTRICT OF CALIFORNIA
12

13   MATTHEW B. CRAMER,                               )
                                                      )       Case No: 1:19-cv-000161-DAD-SKO
                     Plaintiff,                       )
14                                                    )
            vs.                                       )       FINDINGS AND RECOMMENDATIONS
15                                                    )       TO DENY MOTION FOR LEAVE TO
     BARRY JONES, et al.,                             )       PROCEED IN FORMA PAUPERIS
16                                                    )
                     Defendants.                      )       (Doc. 2)
17                                                    )
                                                      )       TWENTY-ONE (21) DAY OBJECTION
18                                                    )       DEADLINE
                                                      )
19

20                                      I.       INTRODUCTION

21          Plaintiff Matthew B. Cramer, a prisoner at North Kern State Prison, filed this pro se civil
22   rights action pursuant to 42 U.S.C. § 1983 on February 5, 2019. (Doc. 1 (“Compl.”).) Plaintiff
23   seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. §1915. (Doc. 2).
24          The Prison Litigation Reform Act (“PLRA”) was enacted, and became effective, on April
25   26, 1996. It provides that a prisoner may not bring a civil action or appeal a civil judgment under
26   28 U.S.C. § 1915 “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained
27   in any facility, brought an action or appeal in a court of the United States that was dismissed on the
28   grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,


                                                          1
 1   unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

 2   “Section 1915(g)’s cap on prior dismissed claims applies to claims dismissed both before and after

 3   the [PLRA’s] effective date.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).

 4            The Court takes judicial notice of the following Eastern District of California and District

 5   of Oregon cases:1 Cramer v. Ty Warner, Inc., case number 2:00-mc-00099-FCD-GGH (E.D. Cal.,

 6   dismissed July 26, 2001, for failure to state a claim; no appeal filed); Cramer v. Multnomah County

 7   Sheriff Department, case number 3:02-cv-00141-JE (D. Or., dismissed June 25, 2002, for failure to

 8   state a claim; appeal dismissed for failure to prosecute); Cramer v. Schwarzenegger, case number

 9   1:08-cv-01310-GSA (E.D. Cal., dismissed April 24, 2009, for failure to state a claim; no appeal

10   filed).2 Accordingly, prior to the date he filed this action, Plaintiff had at least three strikes under

11   section 1915(g), and he may proceed in forma pauperis only if he is seeking relief from a danger

12   of serious physical injury which was “imminent” at the time of filing.3 See Andrews v. Cervantes,

13   493 F.3d 1047, 1053 (9th Cir. 2007).

14            Under the law of the circuit, a plaintiff must be afforded an opportunity to persuade the

15   court that section 1915(g) does not bar in forma pauperis status for him. See Andrews v. King, 398

16   F.3d 1113, 1120 (9th Cir. 2005). Here, Plaintiff preemptively alleged in his complaint that he “is

17   in fear of his life.” (Compl. at 3.) For the reasons set forth below, however, the undersigned finds

18   that Plaintiff does not qualify for the imminent danger exception.

19
     1
20    This Court may take judicial notice of its own records and the records of other courts. See United States v. Howard,
     381 F.3d 873, 876 n.1 (9th Cir. 2004); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980); see also Fed. R.
21   Evid. 201.
     2
       The third order relied upon as a strike—Cramer v. Schwarzenegger, No. 1:08-cv-01310-GSA (E.D. Cal. Apr. 24,
22   2009) (dismissing action for failure to state a cognizable claim)—was issued by a magistrate judge following only the
     consent of the plaintiff to magistrate judge jurisdiction pursuant to 28 U.S.C. § 636(c). Subsequent to that dismissal
23   order, the Ninth Circuit issued its opinion in Williams v. King, 875 F.3d 500, 504–05 (9th Cir. 2017), in which the court
     held that absent the consent of all parties, including unserved defendants, magistrate judges lack jurisdiction to enter
24   dispositive decisions including orders of dismissal. In a recent decision, the Ninth Circuit held that Williams does not
     preclude the counting of a dismissal by a magistrate judge who had not received both parties’ consent to proceed as a
25   prior strike under section 1915(g). See Hoffmann v. Pulido, 928 F.3d 1147, 1150–51 (9th Cir. 2019).

26
     3
       The undersigned previously recommended that the district court deny Plaintiff’s application to proceed in forma
     pauperis under the PLRA’s “three strikes” provision. (See Doc. 3.) The assigned district judge adopted the findings
27   and recommendations. (See Doc. 5.) On appeal, the Ninth Circuit vacated the district court’s order, holding that one
     of the dismissals that was counted as a strike, Cramer v. Calif. Dep’t of Justice, 2:00-cv-02374-DFL-DAD (“Cramer”),
28   was not a strike under the PLRA. (See Doc. 10.) Accordingly, these findings and recommendations do not include
     Cramer as one of the strikes.
                                                                2
                                         II.       DISCUSSION
 1
     A.     Legal Standard
 2
            The availability of the imminent danger exception “turns on the conditions a prisoner faced
 3
     at the time the complaint was filed, not at some earlier or later time.” Cervantes, 493 F.3d at 1053.
 4
     “Imminent danger of serious physical injury must be a real, present threat, not merely speculative
 5
     or hypothetical.” Blackman v. Mjening, 1:16-cv-01421-LJO-GSA-PC, 2016 WL 5815905, at *1
 6
     (E.D. Cal. Oct. 4, 2016). To meet his burden under section 1915(g), Plaintiff must provide “specific
 7
     fact allegations of ongoing serious physical injury, or a pattern of misconduct evidencing the
 8
     likelihood of imminent serious physical injury.” Martin v. Shelton, 319 F.3d 1048, 1050 (8th Cir.
 9
     2003). “[V]ague and utterly conclusory assertions” of imminent danger are insufficient. White v.
10
     Colorado, 157 F.3d 1226, 1231–32 (10th Cir. 1998).           See also Martin, 319 F.3d at 1050
11
     (“[C]onclusory assertions” are “insufficient to invoke the exception to § 1915(g) . . . .”). The
12
     “imminent danger” exception is available “for genuine emergencies,” where “time is pressing” and
13
     “a threat... is real and proximate.” Lewis v. Sullivan, 279 F.3d 526, 531 (7th Cir. 2002).
14
            Additionally, “the complaint of a three-strikes litigant must reveal a nexus between the
15
     imminent danger it alleges and the claims it asserts, in order for the litigant to qualify for the
16
     ‘imminent danger’ exception of section 1915(g). In deciding whether such a nexus exists, we will
17
     consider (1) whether the imminent danger of serious physical injury that a three-strikes litigant
18
     alleges is fairly traceable to unlawful conduct asserted in the complaint and (2) whether a favorable
19
     judicial outcome would redress that injury. The three-strikes litigant must meet both requirements
20
     in order to proceed [in forma pauperis].” Stine v. Fed. Bureau of Prisons, No. 1:13–CV–1883 AWI
21
     MJS, 2015 WL 5255377, at *3 (E.D. Cal. Sept. 9, 2015) (quoting Pettus v. Morgenthau, 554 F.3d
22
     293, 298–99 (2d Cir. 2009)). In making the imminent danger determination the Court must liberally
23
     construe Plaintiff’s allegations. Cervantes, 493 F.3d at 1055.
24
     B.     Analysis
25
            The undersigned has carefully reviewed Plaintiff’s complaint, including his exhibits, and
26
     finds that it does not contain “plausible allegations” to suggest he “faced ‘imminent danger of
27
     serious physical injury’ at the time of filing.” Id. at 1055 (quoting 28 U.S.C. § 1915(g)). The
28
     complaint alleges claims for violations of “due process” and the “Eighth Amendment” against the
                                                      3
 1   Chief of Police of Tulare, California, the Chief of Police of Visalia, California, and two police

 2   officers with the Visalia Police Department, for allegedly acting in concert to “fake” search

 3   warrants and “steal” recovered and impounded property. (Compl. at 4–5.) With respect to

 4   “imminent danger,” Plaintiff alleges that “[d]ue to [the] recent full blown arrests of Visalia

 5   [Department] Detectives Shane Logan and Brian Ferreira, Plaintiff . . . is in fear of his life due to

 6   his naming of other [Visalia Police Department] officers,” and that “[o]nce this case is noted,

 7   Plaintiffs’ [sic] life will be in danger, Plaintiff is exposing officers [sic] corruption.” (Compl. at 3.)

 8              The availability of the imminent danger exception “turns on the conditions a prisoner faced

 9   at the time the complaint was filed, not at some earlier or later time.” Cervantes, 493 F.3d 1047,

10   1053. Plaintiff’s generalized fear of potential harm to be suffered in the future due to his filing of

11   this lawsuit is insufficient to satisfy section 1915(g)’s “imminence” requirement. See id. at 1055.

12   Plaintiff has also failed to allege a threat of imminent serious physical injury beyond that which is

13   merely speculative or hypothetical. See Blackman, 2016 WL 5815905, at *1. See also Martin, 319

14   F.3d at 1050; White, 157 F.3d at 1231–32. Here, it is not clear that the named defendants are even

15   aware of this case that he will allegedly be retaliated against for filing—as they have not yet been

16   served. Cf. Logan v. Tomer, Case No. 1:17–cv–00887–EPG (PC), 2017 WL 3896364, at *2 (E.D.

17   Cal. Sept. 6, 2017) (finding prisoner’s allegations that he was retaliated for filing a lawsuit failed

18   to show cause that he was in imminent danger when he filed the complaint).

19              Finally, even if the allegations concerning prospective retaliation by the named defendants

20   constituted such an imminent threat, they are not related to the claims in his case. See Stine, 2015

21   WL 5255377, at *1; see also Pettus, 554 F.3d at 198–99. Here, Plaintiff seeks the “investigation

22   and recovery” of his property, including cash, vehicles, and weapons, that he contends Defendants

23   stole and/or improperly impounded in violation of his constitutional rights. (Compl. at 6. See also

24   id. at 3–5.) The allegations regarding any retaliation by Defendants for filing this case do not have

25   a nexus to his claims: Plaintiff does not allege, for example, that Defendants’ theft or acts of

26   impoundment have put him in imminent danger. Put another way, Plaintiff has not shown that he

27   is in imminent danger that would be redressed by this lawsuit.4

28
     4
         Plaintiff instead alleges that it is the lawsuit itself that gives rise to the imminent danger of serious physical injury.
                                                                    4
                                   III.          CONCLUSION AND ORDER
 1

 2            Because Plaintiff has, while incarcerated, accumulated more than three “strikes” pursuant

 3   to § 1915(g), and he fails to make a “plausible allegation” that he faced imminent danger of serious

 4   physical injury at the time he filed his complaint, he is not entitled to the privilege of proceeding in

 5   forma pauperis in this civil action. See Cervantes, 493 F.3d at 1055; Rodriguez v. Cook, 169 F.3d

 6   1176, 1180 (9th Cir. 1999) (finding that 28 U.S.C. § 1915(g) “does not prevent all prisoners from

 7   accessing the courts; it only precludes prisoners with a history of abusing the legal system from

 8   continuing to abuse it while enjoying IFP status”); see also Franklin v. Murphy, 745 F.2d 1221,

 9   1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is itself a matter of privilege and not

10   right.”).

11            Accordingly, IT IS HEREBY RECOMMENDED that:

12            1.       Plaintiff's motion to proceed in forma pauperis (Doc. 2) be denied with prejudice

13   under 28 U.S.C. § 1915(g);

14            2.       Plaintiff be directed to submit, within fourteen (14) days after the district judge

15   adopts these findings and recommendations, the full filing fee of $400.00;5 and

16            3.       Plaintiff be informed that failure to timely pay the filing fee will result in the

17   dismissal of this action without prejudice.

18            These Findings and Recommendations will be submitted to the United States District Judge

19   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l)(B). Within twenty-

20   one (21) days after being served with these Findings and Recommendations, Plaintiff may file

21   written objections with the Court. The document should be captioned “Objections to Magistrate

22   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within

23   the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d

24   834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

25   Plaintiff, however, “cannot create the imminent danger so as to escape the three strikes provision of the PLRA.”
     Ransom v. Ortiz, No. 1:11-cv-00617-LJO-GBC (PC), 2012 WL 3639120, at *4 (E.D. Cal. Aug. 23, 2012) (quoting
26   Taylor v. Walker, Civil No. 07-706-MJR, 2007 WL 4365718, *2 (S.D. Ill. Dec. 11, 2007)). “To hold otherwise would
     eviscerate the rule because every prisoner would then avoid the three strikes provision . . . .” Id. (quoting Muhammed
27   v. McDonough, No. 3:06-cv-527-J-32TEM, 2006 WL 1640128 (M.D. Fla. June 9, 2006)).
     5
28     The full fee includes the $350.00 filing fee and the $50.00 administrative fee. In contrast, plaintiffs proceeding in
     forma pauperis need not pay the $50.00 administrative fee.
                                                               5
 1            The Court DIRECTS the Clerk to send a copy of this Order to Plaintiff at his address listed

 2   on the docket for this matter.

 3
     IT IS SO ORDERED.
 4

 5   Dated:     January 23, 2020                                  /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       6
